Filed 11/4/20 Le v. Le CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


NHU LE,                                                         B295264

         Plaintiff and Appellant,                               Los Angeles County
                                                                Super. Ct. No. EC065531
         v.

HUONG T. LE et al.,

         Defendants and Respondents.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, C. Edward Simpson and Timothy Patrick
Dillon, Judges. Affirmed.

     The Chang Firm and Randy Chang for Plaintiff and
Appellant.

      Sundstedt & Goodman Law Offices and Lani M. Goodman
for Defendants and Respondents.
                  _________________________
       This appeal arises from a family dispute over commercial
property located at 9526-9532 Gidley Street in Temple City
(property). Plaintiff and appellant Nhu Le (plaintiff) sued his
sister Huong T. Le and brother-in-law Dinh Vu (collectively,
defendants) after they sold the property sometime in 2016
without sharing the proceeds with him. Plaintiff alleged he
and defendants had entered into an oral partnership agreement
in 2003 to purchase and jointly own the property. Plaintiff
asserted claims against defendants for breach of contract, breach
of fiduciary duty, promissory estoppel, and fraud arising from
the alleged agreement. After a three-day bench trial, the trial
court found insufficient evidence of any such agreement and
entered judgment in favor of defendants.
       Plaintiff appeals from the judgment on the ground the
evidence—primarily, a transcript of a recorded conversation
between the parties and other family members—shows
defendants admitted plaintiff owned part of the property.
We conclude substantial evidence supports the trial court’s
judgment and affirm.
         FACTS AND PROCEDURAL BACKGROUND
       We summarize the facts, in the light most favorable to the
judgment, gleaned from the trial court’s statement of decision,
the trial exhibits received into evidence, and plaintiff’s trial brief.
The record on appeal does not include a reporter’s transcript.
1.     Plaintiff’s allegations and evidence
       In November 2002, plaintiff saw the property and wanted
to buy it. Because he speaks limited English, plaintiff asked
his sister Mai Le,1 who worked for him, to help him with the
purchase. Plaintiff also was worried he would be unable to

1    Plaintiff also sued Mai Le, but dismissed her from the
complaint.



                                   2
obtain a loan to buy the property because he was self-employed.
He owned Le Cabinets & Salon Design, formerly, Le’s Furniture
& Upholstery. As a result, Mai2 allegedly approached their other
sister, defendant Huong Le, for assistance. Plaintiff asserted he,
Huong, and her husband, defendant Dinh Vu, orally agreed
defendants and Mai would be the actual buyers of the property,
but plaintiff would contribute $135,000 toward the down
payment and defendants would contribute $55,000.3 According
to plaintiff, the parties orally agreed to add his name to the
property title after the close of escrow.
       Defendants and Mai obtained a loan from Standard Bank
to buy the property. Escrow closed on the property in February
2003. The closing statement lists Huong, Dinh, and Mai as the
buyers of the property for $377,000. The purchase price was paid
as follows: Mai deposited $10,000, Dinh deposited $246,619.68,
and $125,000 from a first trust deed to Standard Bank made
up the remainder. Plaintiff alleged he paid the closing costs
associated with the purchase, totaling about $9,000, but
presented no evidence showing he did.
       Plaintiff began to make the mortgage payments on the
property directly to Standard Bank sometime after escrow closed.
Plaintiff’s business made payments to the bank between June
2003 and September 2005 in amounts ranging from $749 to
$1,000. Plaintiff also alleged he made repairs to the property,


2     We refer to individuals by their first names to avoid
confusion and for readability. We do not intend any disrespect
by doing so.
3    At trial, plaintiff apparently testified that he gave Mai
$135,000 in cash, over time, for the purpose of buying the
property.



                                 3
totaling $31,000,4 paid “some or most of the carrying costs”
for the property, and leased out part of the property as “the
landlord,” without objection from defendants.
       In 2006, defendants refinanced the Standard Bank loan
with Bank of America, resulting in a $1,340 monthly payment.
Defendants allegedly asked plaintiff to start paying them that
amount. At trial, plaintiff introduced checks from his and his
wife’s personal checking account payable to Dinh in the amount
of $1,340 each, dated March, April, June, July, and August 2010.5
       In September 2010, defendants allegedly asked plaintiff
to pay $1,400 per month. The evidence shows plaintiff made
$1,400 payments to Dinh, from the same joint account, between
May 2011 and May 2015, and $100 payments between June and
December 2015.6
       Plaintiff also introduced a June 2016 check from the joint
account directly paying the second installment of property taxes
due on the property in the amount of $2,528.07, as well as
statements showing he made insurance payments for his
business.
       At some point, plaintiff allegedly discovered his name had
not been added to the title for the property. On January 30,
2016, he met with defendants and other relatives to discuss

4     Nothing in the record shows plaintiff paid $31,000 in
repairs or to renovate the property.
5     Mai quitclaimed her share of the property to defendants
in October 2009.
6     Based on the memo line on the checks, each payment was
made to cover an earlier month’s payment. For example, the May
2011 check is noted to be for December’s payment (presumably
2010), the September 2011 check is for February’s payment
(presumably 2011), and so on.



                                4
the title of the property. Plaintiff recorded their conversation,
which was in Vietnamese.7 Plaintiff retained a certified court
interpreter (the translator) who translated the recording into
English in a written transcript that he certified on October 30,
2018.8 At trial, plaintiff contended that during that conversation
defendants admitted they did not add plaintiff to the property
title to avoid tax consequences, they should resolve their dispute
with plaintiff by selling the property and paying him 50 percent
of the proceeds, and Mai applied for the loan from Standard Bank
for plaintiff.
       Sometime after the January 2016 meeting, defendants sold
the property to another buyer for $1,083,500. Plaintiff’s lawsuit,
filed in August 2016, sought to recover two-thirds of that amount
plus punitive damages.
2.     Statement of decision
       Plaintiff’s claims were tried over three days in a court trial.
The following witnesses testified: Plaintiff; the translator
who translated and transcribed the recorded January 2016
conversation; Hue Le (plaintiff’s sister-in-law); defendant Huong
Le; plaintiff’s wife; Bryan Tran (plaintiff’s friend); and defendant
Dinh Vu. The trial court took the matter under submission after
closing arguments on November 7, 2018. Later that same day,
the trial court issued a written tentative decision, which
ultimately became the court’s statement of decision under
Code of Civil Procedure section 632.9

7     Plaintiff says he recorded the conversation with the
participants’ permission.
8     The trial court received the transcript into evidence,
but not the audio recording.
9     Defendants had requested a statement of decision.



                                  5
        The trial court rejected plaintiff’s testimony that he gave
his sister Mai Le $135,000 in cash to purchase the property. The
court noted Mai’s testimony would have been stronger evidence,
stating, “When a party produces weaker evidence when it could
have produced stronger evidence the trier of fact may distrust the
weaker evidence.” (Evid. Code, § 412.) The court acknowledged
Mai lived outside of the court’s jurisdiction, but noted plaintiff
could have compelled her testimony through an out of state
deposition. The court concluded there was insufficient evidence
for it to find an agreement between plaintiff and Dinh Vu for the
purchase or ownership of the property. The court explained, “At
best plaintiff’s business was to occupy a portion of the property
and pay the mortgage payments directly to the bank in lieu
of paying rent directly to his brother-in-law. That finding is
consistent with plaintiff paying rent directly to his brother-in-law
after the brother-in-law refinanced the property.”
        The court thus found no fiduciary duty existed between the
parties, as they “were simply family members,” and no breach
of contract occurred because there was no agreement. The court
also concluded plaintiff failed to prove promissory estoppel or
fraud.
        On November 16, 2018, plaintiff asked the court to clarify
its statement of decision about defendants’ admissions in the
transcribed January 2016 conversation, and excerpted certain
statements from the transcript for the court to consider. The
court denied the request and, on January 4, 2019, entered
judgment in favor of defendants.
                            DISCUSSION
        Plaintiff challenges the trial court’s factual findings. He
contends the only conflict between the parties is the ownership
of the property and that the evidence demonstrates defendants
agreed he jointly owned the property with them.



                                 6
1.    Standard of review
      We review a challenge to the sufficiency of the evidence
under the familiar substantial evidence standard. (Lenk v. Total-
Western, Inc. (2001) 89 Cal.App.4th 959, 968.) “ ‘ “We must
therefore view the evidence in the light most favorable to
the prevailing party, giving it the benefit of every reasonable
inference and resolving all conflicts in its favor.” ’ ” (Ibid.)
Our power thus “begins and ends with the determination as
to whether, on the entire record, there is substantial evidence,
contradicted or uncontradicted, which will support” the trial
court’s findings. (Bowers v. Bernards (1984) 150 Cal.App.3d 870,
873-874, italics omitted.) We defer to the trial court’s credibility
determinations and “ ‘ “the truth or falsity of the facts upon
which a determination depends.” ’ [Citation.]” (Oldham v. Kizer
(1991) 235 Cal.App.3d 1046, 1065.)
      Where, as here, “ ‘the issue on appeal turns on a failure of
proof at trial, the question for a reviewing court becomes whether
the evidence compels a finding in favor of the appellant as a
matter of law. [Citations.] Specifically, the question becomes
whether the appellant’s evidence was (1) “uncontradicted and
unimpeached” and (2) “of such a character and weight as to leave
no room for a judicial determination that it was insufficient to
support a finding.” ’ ” (Sonic Manufacturing Technologies, Inc.
v. AAE Systems, Inc. (2011) 196 Cal.App.4th 456, 466 (Sonic);
see In re R.V. (2015) 61 Cal.4th 181, 201 [where appellant failed
to meet its burden of proof in the trial court, “the inquiry on
appeal is whether the weight and character of the evidence . . .
was such that the [trial] court could not reasonably reject it”].)
Indeed, when judgment has been entered against the party who
had the burden of proof at trial, “ ‘it is almost impossible for him
to prevail on appeal by arguing the evidence compels a judgment




                                 7
in his favor.’ ” (Atkins v. City of Los Angeles (2017) 8 Cal.App.5th
696, 734.)
       Moreover, because a judgment or order challenged on
appeal is presumed to be correct, “it is the appellant’s burden
to affirmatively demonstrate error.” (People v. Sanghera
(2006) 139 Cal.App.4th 1567, 1573.) “ ‘All intendments and
presumptions are indulged to support it on matters as to which
the record is silent, and error must be affirmatively shown.’ ”
(Denham v. Superior Court of Los Angeles County (1970) 2 Cal.3d
557, 564.) To overcome this presumption, an appellant must
provide a record that allows for meaningful review of the
challenged order. (Foust v. San Jose Construction Co., Inc. (2011)
198 Cal.App.4th 181, 187.) When an appellant proceeds without
a reporter’s transcript of the proceedings, as plaintiff has done
here, “[t]he trial court’s findings of fact and conclusions of law
are presumed to be supported by substantial evidence and are
binding on the appellate court, unless reversible error appears
on the record.” (Bond v. Pulsar Video Productions (1996) 50
Cal.App.4th 918, 924; In re Marriage of Obrecht (2016) 245
Cal.App.4th 1, 8-9 [in absence of reporter’s transcript appellate
court “ ‘must . . . presume that what occurred at that hearing
supports the judgment’ ”].) In other words, we “presume[ ] that
the unreported trial testimony would demonstrate the absence
of error.” (Estate of Fain (1999) 75 Cal.App.4th 973, 992.)
2.     Substantial evidence supports the judgment
       All of plaintiff’s claims are grounded on the premise that
he and defendants agreed in late 2002 or early 2003 to purchase
and own the property jointly. After listening to the testimony
and studying the exhibits, the trial court found insufficient
evidence of any agreement between the parties concerning the
ownership of the property. Nevertheless, plaintiff contends
substantial evidence supports his claims against defendants.



                                 8
       Plaintiff misapprehends our standard of review. “We do
not review the evidence to see if there is substantial evidence
to support the losing party’s version of events, but only to see
if substantial evidence exists to support the [judgment] in favor
of the prevailing party.” (Pope v. Babick (2014) 229 Cal.App.4th
1238, 1245.) And, because plaintiff bore the burden of proof
at trial, to warrant reversal, he must demonstrate the evidence
could lead only to a judgment in his favor. (Sonic, supra, 196
Cal.App.4th at p. 466.)
       Plaintiff relies on the evidence that he made mortgage
payments directly to Standard Bank and to Dinh and on the
translated transcript of the recorded 2016 family meeting.
Without a reporter’s transcript, we presume the trial testimony
supports the judgment. We thus consider only whether the
documentary evidence in the record requires us to find in
plaintiff’s favor. We conclude it does not.
       First, plaintiff’s payments to the bank and defendants
is not uncontradicted evidence of their agreement to own the
property jointly, much less compelling evidence plaintiff in fact
performed as he alleges. As defendants note, plaintiff’s evidence
shows he paid only a combined total of $51,622.21 to Standard
Bank and Dinh between June 2003 and December 2015. Plaintiff
also presented evidence he paid one installment of the property
taxes for the property in 2016. The evidence substantially
supports the trial court’s finding that plaintiff was making
rental payments to defendants, in the amount of the mortgage,
to occupy all or part of the property,10 not paying the mortgage

10     Plaintiff also argues defendants’ lack of objection to his
renting out portions of the property to other tenants and keeping
the rent shows defendants agreed he owned a portion of the
property. That may be one interpretation of the evidence, but it
is not the only plausible interpretation. We can infer the trial


                                9
as an owner. It is not unreasonable for a landlord to pass on its
costs, such as the mortgage, taxes, or other assessments, to a
tenant. Moreover, the evidence certainly does not show plaintiff
contributed to the property’s purchase price. The court rejected
plaintiff’s testimony that he gave his sister Mai $135,000 in cash
to buy the property, and $51,622.21 is nowhere close to the
$125,000 defendants borrowed from Standard Bank to finance
the purchase. We will not second guess the trial court’s
credibility determination. And, as we discuss, plaintiff presented
no other evidence he paid for a one-half interest—much less
two-thirds interest—in the property.
       Plaintiff’s primary contention is that the transcript of the
2016 family meeting is clear evidence of the parties’ agreement
thirteen years earlier to purchase and own the property
together.11 We disagree.
       Extracting several statements from the 33-page transcript,
as he did at trial, plaintiff argues they “undoubtedly evidence
that the parties had an agreement concerning” the property and
that defendants “acknowledged” plaintiff owned 50 percent of
the property. He also contends the transcript shows defendants
agreed to pay plaintiff 50 percent of the proceeds from the sale
of the property or about $200,000. A sample of the translated
statements plaintiff cites follows:


court found plaintiff rented the property from defendants, and
they permitted him to sublet the part of the property his business
did not occupy.
11    Although a contract to purchase property is subject to the
statute of frauds (Civ. Code, § 1624, subd. (a)(3)), defendants
agree a partnership agreement or joint venture concerning real
property is not. (Kaljian v. Menezes (1995) 36 Cal.App.4th 573,
583-585 (Kaljian).)



                                10
      • Huong: “Because we are the siblings so you (Nhu Le)
         still own the building. Frankly speaking, if we’re not
         siblings, you (Nhu Le) already lost the building.”
      • Huong: “You (Nhu Le) didn’t borrow $125,000. So why
         you wanted me to get a loan for you with the amount of
         $165,000. If you didn’t borrow $125,000, where do you
         get $165,000 to pay for $125,000? You (Nhu Le) only
         need to know that you borrow $165,000 from me.”
      • Dinh: “Let me explain: Mai doesn’t understand
         English. She just deposited, put (the money) in. Each
         person put down an amount. Indeed, Do (Nhu Le)
         didn’t put down $135,000. Honestly speaking: he had
         $60,000.”
      • Huong: “I speak. Three people on the Title are:
         My-self, Dinh, my husband and my sister, Mai. If take
         Mai off (Title) so . . . will lose one third. That man
         (unknown), he said like that. If right now, I give to
         brother Ðo (Nhu Le) half of the property, the Tax
         Collector (Property Tax) might think that I sale a half
         of the property and the Tax will be increased instead
         $600,000.00 to one million, right?”
      • Huong: “I said: at least, at least you’ll take home
         $200,000. Actually how much, I just estimated. I said:
         I guessed.”
      • Huong: “One half is still yours (Nhu Le).”
      • Dinh: “Now I going to sell the Property, half is yours
         (Nhu Le) and half is mine.”
      • Dinh: “Now you own 50%. We are just talking. Based
         on the papers, you don’t have the rights. 100% I will
         sell it.”
      These statements—taken out of context and with nuance
potentially lost in the translation—could be interpreted in a


                               11
myriad of ways. For example, the trial court reasonably could
conclude the excerpts plaintiff cites—when read with the rest
of the 33-page transcript—reflect a discussion or a negotiation
about the sale of all or part of the property to plaintiff, not
defendants’ admission plaintiff already owned half. (See, e.g.,
Weddington Productions, Inc. v. Flick (1998) 60 Cal.App.4th 793,
812 (Weddington) [“ ‘[I]f an essential element is reserved for
the future agreement of both parties, as a general rule the
promise can give rise to no legal obligation until such future
agreement.’ ”].) Similarly, Huong’s purported statement
about plaintiff “tak[ing] home $200,000” reasonably could be
interpreted as reflecting plaintiff’s potential return upon the sale
of the property if he paid defendants the $125,000 or $165,000
that he purportedly borrowed, as reflected in the transcript.
Indeed, although the parties purportedly discussed plaintiff
having borrowed $125,000 or $165,000, but having only $60,000,
nowhere do defendants agree plaintiff actually paid $60,000
toward a joint purchase of the property, as plaintiff argues.
Moreover, the transcript itself supports the court’s implied
finding that the evidence of the 2016 meeting was insufficient
to show plaintiff contributed to the purchase of the property.
For example, a family member suggested plaintiff pay Huong
what he owed her and then defendants would “be authorized
to return [to] you (Nhu Le) the property.”
       We need not speculate, however. The trial court considered
the transcript having received it into evidence. It heard the
testimony about the transcribed statements, if any, and assessed
the credibility of the witnesses. In essence, plaintiff is asking
us to reweigh the evidence. This we will not do; we presume the
unreported trial testimony supported the trial court’s findings.
We thus reasonably can infer the trial court rejected plaintiff’s
interpretation of the 2016 conversation—held almost 13 years



                                12
after the parties’ purported agreement—and gave the transcript
—translated by an individual who was not present and had no
personal knowledge of the events—little weight.12 In short, the
transcript is not of the caliber “ ‘ “to leave no room for a judicial
determination that it was insufficient to support a finding” ’ ”
that an agreement to buy and own the property jointly existed.
(Sonic, supra, 196 Cal.App.4th at p. 466.)
       Moreover, “[c]ontract formation requires mutual consent,
which cannot exist unless the parties ‘agree upon the same thing
in the same sense.’ (Civ. Code, § 1580; see also §§ 1550, 1565.)”
(Bustamante v. Intuit, Inc. (2006) 141 Cal.App.4th 199, 208
(Bustamante).) “If there is no evidence establishing a
manifestation of assent to the ‘same thing’ by both parties,
then there is no mutual consent to contract and no contract
formation.” (Weddington, supra, 60 Cal.App.4th at p. 811.)
A contract also must be sufficiently definite to be enforced.
(Bustamante, at p. 209.) “ ‘Where a contract is so uncertain and
indefinite that the intention of the parties in material particulars
cannot be ascertained, the contract is void and unenforceable.’ ”
(Ibid.) In other words, “ ‘[i]f . . . a supposed “contract” does not
provide a basis for determining what obligations the parties have
agreed to, and hence does not make possible a determination of



12     The translator did not translate the audio recording into
the certified transcript until the eve of trial in late October 2018.
He was not a party to the January 2016 conversation, and there
is no evidence he personally knew the participants. Throughout
the transcript are parentheticals to show to whom or to what the
identified speaker is referring. The trial court reasonably could
presume plaintiff aided the translator in not only identifying the
speakers, but also the persons to whom they were speaking and
the subject matter.



                                 13
whether those agreed obligations have been breached, there is
no contract.’ ” (Ibid.)
      The transcript does not reflect the parties’ mutual
agreement to enter into a partnership in 2002/2003 to purchase
and own the property. Nor does the evidence reflect the parties’
obligations under the purported agreement. Even if the parties
discussed jointly purchasing and owning the property back in
2002/2003, the transcript does not demonstrate they reached
a mutual understanding as to the terms of any such agreement
at that time or at a later date.13 (Bustamante, supra, 141
Cal.App.4th at p. 215 [“ ‘[T]he failure to reach a meeting of the
minds on all material points prevents the formation of a contract
even though the parties have orally agreed upon some of the terms,
or have taken some action related to the contract.’ ”].) And even if
we were to interpret the transcript as showing Huong promised
to pay plaintiff part of the proceeds from the property’s sale,
which she disputed, “ ‘An agreement by a landowner to share
with another profits to be derived from the sale of land does not,
without more, create a partnership or joint venture relationship.
[Citations.]’ ” (Kaljian, supra, 36 Cal.App.4th at p. 586.)
      If anything, the only fact “undoubtedly demonstrated”
by our review of the 33-page transcript is that the parties had
not reached, as defendants note, a “ ‘meeting of the minds’ ”
concerning what—if anything—they had agreed to thirteen


13    The record also includes an unsigned form offer,
agreement, and escrow instructions for the property dated
November 25, 2002, and listing plaintiff and Mai as the buyers.
The unsigned form also does not compel a finding plaintiff
and defendants reached agreement on the terms of a purported
partnership to purchase the property, only that Mai and plaintiff
considered the possibility. We also note Mai was not present
during the 2016 family meeting.


                                14
years earlier about the ownership of the property. Rather, the
transcript reveals a dispute between relatives primarily about
a loan, the payment of costs and expenses associated with the
property, and the potential sale of the property. Plaintiff may
have believed his payments for occupying the property and
alleged expenditures for its renovation, about which he provided
no evidence, entitled him to an ownership interest, but the
transcript does not prove the parties agreed that he owned part
of the property.
       As substantial evidence supports the trial court’s finding
that the parties did not enter into a partnership agreement to
co-own the property, the court did not err in finding no basis for
plaintiff’s breach of contract claim or for his claim defendants—
as mere family members—owed him a fiduciary duty. Similarly,
because the evidence does not compel a finding that defendants
promised plaintiff anything, there was nothing for plaintiff to
have relied on to support his promissory estoppel or fraud causes
of action.




                                15
                         DISPOSITION
       The judgment is affirmed. Respondents are entitled to
their costs.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    EGERTON, J.

We concur:




             EDMON, P. J.




             LAVIN, J.




                               16